                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :   CRIMINAL NO. 1:12-CR-58
                                            :
             v.                             :   (Chief Judge Conner)
                                            :
FAREED RAY,                                 :
                                            :
                    Defendant               :

                                        ORDER

      AND NOW, this 11th day of December, 2018, upon consideration of the letter

(Doc. 437) filed by defendant Fareed Ray (“Ray”) on December 4, 2018, seeking an

extension of time to file a reply brief in support of his motion (Doc. 429) to vacate,

set aside, or correct the sentence imposed by this court on March 26, 2015, and

further upon consideration of Ray’s reply brief (Doc. 438) filed on today’s date, and

the court concluding, in view of the recent lockdown of Ray’s correctional facility,

that an extension of the deadline to file a reply brief is warranted, it is hereby

ORDERED that Ray’s request (Doc. 437) for extension of time to file a reply brief is

GRANTED and Ray’s reply brief (Doc. 438) is deemed timely filed.




                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania
